                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
                                       )
                   v.                  )
                                       ) 1:18-cr-00020-JDL
LARRY O’NEAL,                          )
                                       )
      Defendant.                       )


         ORDER ON DEFENDANT’S MOTION FOR LEAVE TO FILE
                    FRANKS HEARING MOTION

      On April 26, 2019, a jury convicted the Defendant, Larry O’Neal, of one count

of possession of child pornography, in violation of 18 U.S.C.A. § 2252A (West 2019).

See ECF No. 111. On April 29, 2019, O’Neal filed a Motion for Leave to File a Franks

Hearing Motion (ECF No. 125), in which he seeks leave to file a motion under Franks

v. Delaware, 438 U.S. 154 (1978), based on information that first came to O’Neal’s

attention during trial. For the reasons that follow, I deny the motion.

                          I. FACTUAL BACKGROUND

      On January 3, 2018, Homeland Security Investigations (HSI) Special Agent

Edward Ainsworth accessed a law enforcement database that monitors an online

peer-to-peer file sharing network and identifies Internet Protocol (IP) addresses that

have exchanged known or suspected child pornography files, referred to as files of

interest, with other users. Each file has a digital signature, known as a Secure Hash

Algorithm Version 1 (SHA-1) value, which is so unique that it can be determined to

a near certainty that two files with the same SHA-1 value are identical copies of one

another, regardless of the file name. The law enforcement database identifies IP
addresses that have exchanged child pornography files, which are identified by their

SHA-1 values, with other users and lists the IP addresses by geographic location.

Among the IP addresses listed by the database was an IP address located in Houlton,

Maine, which is within Special Agent Ainsworth’s area of operations. The data from

the law enforcement database indicated that two files of interest had been associated

with the Houlton IP address, and that the “last observation” of a file of interest at

that IP address had occurred on December 28, 2017, at about 9:30 p.m. ECF No. 125-

4 at 1.

          Special Agent Ainsworth then obtained an administrative subpoena to be

served on Pioneer Broadband to get the subscriber information associated with the

Houlton IP address. On January 10, 2018, Pioneer Broadband responded to the

subpoena by informing Special Agent Ainsworth that the IP address belonged to

Larry O’Neal. Special Agent Ainsworth also requested copies of both of the files of

interest from the HSI Cyber Crimes Center, which maintains a library of suspected

child pornography files. The Cyber Crimes Center only had one of the two files, a

video which was provided to Special Agent Ainsworth on January 12, 2018. Special

Agent Ainsworth viewed the video and determined that the video depicted a

prepubescent female having sexual intercourse with an adult male.1

          Based on that information, Special Agent Ainsworth prepared an affidavit in

support of a search warrant application for O’Neal’s home, vehicles, and person.

Because Special Agent Ainsworth had not viewed the second file of interest, he could

not attest to its contents and, therefore, he did not include information about the file


 1   This file was referred to during O’Neal’s trial as the “12yo video” because of its file name.
                                                      2
in the warrant application affidavit. As a result, the affidavit describes only the “12yo

video,” which Special Agent Ainsworth had obtained and viewed, and reports a “last

observation” date of December 28, 2017. A still photo from the video was attached as

an exhibit to the warrant application. The search warrant authorizing the search of

O’Neal’s home, vehicle, and person was issued on January 17, 2018. The search took

place on January 18, 2018, and resulted in the seizure of O’Neal’s computers and hard

drives and, ultimately, his arrest for possessing child pornography.

        On the first day of O’Neal’s jury trial in April 2019, the Government called

Detective Robert Erdely of the Indiana County, Pennsylvania District Attorney’s

Office as a witness.     Detective Erdely serves as an administrator for the law

enforcement database that identified O’Neal’s IP address as having exchanged

suspected child pornography files. Detective Erdely testified that the “12yo video”

depicting a prepubescent female having sexual intercourse with an adult male was

associated with O’Neal’s IP address only on October 3, 2017, and that the second file

of interest, which depicts an approximately one-year-old child being held aloft by an

adult while defecating, was associated with O’Neal’s IP address on December 28,

2017.

        After the trial concluded, O’Neal filed the instant motion seeking a Franks

hearing. O’Neal argues that the search warrant application “contained false and

misleading information” because it created the false impression that the “12yo video”

was associated with O’Neal’s IP address on December 28, 2017. See ECF No. 125 at

1-2. Absent that false impression, O’Neal argues, probable cause is lacking.



                                            3
                              II. LEGAL ANALYSIS

      “An affidavit submitted in support of a search warrant application is presumed

valid[.]” United States v. Grant, 218 F.3d 72, 77 (1st Cir. 2000). A defendant is

entitled to an evidentiary hearing to challenge the veracity of a search warrant

affidavit only when he makes “two substantial preliminary showings.” United States

v. McLellan, 792 F.3d 200, 208 (1st Cir. 2015) (quoting United States v. Rigaud, 684

F.3d 169, 173 (1st Cir. 2012)). The defendant must show, first, “that a false statement

or omission in the affidavit was made knowingly and intentionally or with reckless

disregard for the truth[,]” and second, that the falsehood or omission was “necessary

to the finding of probable cause.” Id. (quoting Rigaud, 684 F.3d at 173); see also

Franks, 438 U.S. at 155-56.     A defendant who makes the required preliminary

showing and is granted a hearing must then “establish by proof that these standards

have been met” in order for a court to void the warrant and suppress any evidence

that was discovered during the search. McLellan, 792 F.3d at 208.

      Here, however, there is an additional threshold issue of timeliness. A request

for the suppression of evidence “must be raised by pretrial motion if the basis for the

motion is then reasonably available and the motion can be determined without a trial

on the merits[.]” Fed. R. Crim. P. 12(b)(3)(C). A court may, however, consider an

untimely request “if the party shows good cause.” Fed. R. Crim. P. 12(c)(3). O’Neal

argues that his motion is timely because the basis for the motion, i.e., the fact that

the “12yo video” was not identified as being shared from O’Neal’s IP address on

December 28, 2017, was not reasonably available until Detective Erdely testified at

trial. The Government responds that the Government’s trial brief, a motion in limine,

                                           4
and a subsequent search warrant application related to the case, all of which were

provided to O’Neal prior to trial, indicated that the “12yo video” was associated with

O’Neal’s IP address only on October 3, 2017. O’Neal acknowledges that the search

warrant application contained this “new information” and that he “did not catch this

information in his review prior to trial.” ECF No. 125 at 7. Furthermore, although

Detective Erdely was the Government’s first witness in a trial that lasted for four full

days, O’Neal did not raise the Franks issue during the trial. Thus, O’Neal’s post-trial

request for a Franks hearing is not timely and he has not demonstrated good cause

for his failure to raise the issue sooner. But even if the request is treated as timely,

O’Neal has failed to make the required preliminary showing that would entitle him

to a Franks hearing for the reasons that follow.

      First, O’Neal must show that “a false statement or omission in the affidavit

was made knowingly and intentionally or with reckless disregard for the truth.”

McLellan, 792 F.3d at 208. “Negligent omissions—even negligent omissions of highly

probative information—do not satisfy this strict standard.” United States v. Tanguay,

787 F.3d 44, 49 (1st Cir. 2015). Special Agent Ainsworth attested that he included

only the December 28, 2017, “last observation” date in the warrant affidavit because

he misunderstood the data generated by the law enforcement database and believed

that both suspect files had been associated with O’Neal’s IP address on that date. See

ECF No. 127-1 ¶ 5. He also attested that he did not mention the second video file in

his affidavit because he had no firsthand knowledge of its contents. Id. ¶¶ 10, 12.

Thus the omission was the result of negligence and was not intentional or reckless.

See United States v. Melvin, 596 F.2d 492, 500 (1st Cir. 1979) (upholding district

                                           5
court’s conclusion that omission of witness’s recantation from search warrant

affidavit was negligent, not reckless, because of affiant’s good faith belief that the

recantation was not credible).

      Further, even if the omission was intentional or reckless, O’Neal has not made

the second showing required for a Franks hearing: that the omission was “necessary

to the finding of probable cause.” McLellan, 792 F.3d at 208. An affidavit provides a

basis for a finding of probable cause when it “demonstrates in some trustworthy

fashion the likelihood that an offense has been committed and that there is sound

reason to believe that a particular search will turn up evidence of it.” Id. at 208-09.

O’Neal argues that the false impression that the “12yo video” was associated with his

IP address on December 28, 2017, is necessary to the finding of probable cause

because the affidavit is insufficient if all of the information about the “12yo video,”

including the still image attached as an exhibit, is removed.      The applicable test,

however, requires a different analysis. A court “must determine whether the totality

of the revealed circumstances makes out a showing of probable cause, even with false

facts stripped away, inaccurate facts corrected, and omitted facts included.” United

States v. Barbosa, 896 F.3d 60, 69 (1st Cir.), cert. denied, 139 S. Ct. 579 (2018).

      Here, after correcting for Special Agent Ainsworth’s inaccuracy, the totality of

the circumstances reflects that O’Neal’s IP address was identified by a law

enforcement database for exchanging the “12yo video” on a peer-to-peer file sharing

network on October 3, 2017, and that his IP address was then identified a second

time by the same database for exchanging a suspected video depicting a one-year-old

child defecating on December 28, 2017. Rather than vitiating probable cause, adding

                                            6
the omitted information to the search warrant affidavit bolsters the likelihood that

an offense had been committed and that a search of O’Neal’s home would reveal

evidence of child pornography because the corrected facts show a pattern of accessing

child pornography.2

                                       III. CONCLUSION

       For the foregoing reasons, it is ORDERED that O’Neal’s Motion for Leave to

File Franks Hearing Motion (ECF No. 125) is DENIED.


       SO ORDERED.

       Dated this 30th day of July, 2019.


                                                              /s/ JON D. LEVY
                                                       CHIEF U.S. DISTRICT JUDGE




 2  O’Neal also argues in passing that the video associated with his IP address on December 28, 2017,
is “of questionable sexually explicit value.” ECF No. 125 at 2. But even if the search warrant affidavit
stated only that the “12yo video” had been identified as being exchanged from O’Neal’s IP address on
October 3, 2017, that information alone would still support a finding of probable cause. See McLellan,
792 F.3d at 211 (finding that “two-plus-month delay” in applying for warrant did not render
information in the warrant affidavit stale and thus did not negate probable cause finding); see also
United States v. Morales-Aldahondo, 524 F.3d 115, 119 (1st Cir. 2008) (finding that “the passage of
more than three years from the acquisition of the evidence until the warrant application” did not
render evidence of child pornography possession stale because “customers of child pornography sites
do not quickly dispose of their cache.”).
                                                   7
